Exhibit 10.19

VENUS CONCEPT INC.

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is effective as of [DATE] by
and between Venus Concept, Inc., a Delaware corporation (the “Company”), and
[NAME] (“Indemnitee”).

A. The Company recognizes the difficulty in obtaining liability insurance for
its directors, officers, employees, controlling persons, fiduciaries and other
agents and affiliates, the significant cost of such insurance and the general
limitations in the coverage of such insurance;

B. The Company further recognizes the substantial increase in corporate
litigation in general, subjecting directors, officers, employees, controlling
persons, fiduciaries and other agents and affiliates to expensive litigation
risks at the same time as the availability and coverage of liability insurance
has been severely limited;

C. The current protection available to directors, officers, employees,
controlling persons, fiduciaries and other agents and affiliates of the Company
may not be adequate under the present circumstances, and directors, officers,
employees, controlling persons, fiduciaries and other agents and affiliates of
the Company (or persons who may be alleged or deemed to be the same), including
Indemnitee, may not be willing to serve or continue to serve or be associated
with the Company in such capacities without additional protection;

D. The Company (i) desires to attract and retain the involvement of highly
qualified persons, such as Indemnitee, to serve and be associated with the
Company, and (ii) accordingly, wishes to provide for the indemnification and
advancement of expenses to Indemnitee to the maximum extent permitted by law;
and

E. In view of the considerations set forth above, the Company desires that
Indemnitee shall be indemnified and advanced expenses by the Company as set
forth herein.

AGREEMENT:

In consideration of the mutual promises and covenants contained herein, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Certain Definitions.

(a) “Change in Control” shall be deemed to have occurred if, on or after the
date of this Agreement, (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended), other than a
trustee or other fiduciary holding



--------------------------------------------------------------------------------

securities under an employee benefit plan of the Company acting in such capacity
or a corporation owned directly or indirectly by the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company, becomes the “beneficial owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company’s
then outstanding Voting Securities, (ii) during any period of two
(2) consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company and any new director whose
election by the Board of Directors or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation which would result in the
Voting Securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least eighty percent (80%) of
the total voting power represented by the Voting Securities of the Company or
such surviving entity outstanding immediately after such merger or consolidation
or (iv) the stockholders of the Company approve a plan of complete liquidation
of the Company or an agreement for the sale or disposition by the Company of (in
one transaction or a series of related transactions) all or substantially all of
the Company’s assets.

(b) “Claim” shall mean with respect to a Covered Event: any threatened,
asserted, pending or completed action, suit, proceeding or alternative dispute
resolution mechanism, or any hearing, inquiry or investigation (formal or
informal) that Indemnitee [(or in the case of a Fund Indemnitor (as defined in
Section 18 below) seeking to be indemnified, a Fund Indemnitor)] 1in good faith
believes might lead to the institution of any such action, suit, proceeding or
alternative dispute resolution mechanism, whether civil, criminal,
administrative, investigative or other, including any appeal therefrom.

(c) References to the “Company” shall include, in addition to Restoration
Robotics, Inc., any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger to which Restoration
Robotics, Inc. (or any of its wholly owned subsidiaries) is a party, which, if
its separate existence had continued, would have had power and authority to
Indemnify its directors, officers, employees, agents or fiduciaries, so that if
Indemnitee is or was a director, officer, employee, agent or fiduciary of such
constituent corporation, or is or was serving at the request of such constituent
corporation as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, employee benefit plan, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation as
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.

(d) “Covered Event” shall mean any event or occurrence by reason of the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or any subsidiary of the Company, direct or indirect, whether
before or after the date of this Agreement, or is or was serving at the request
of the Company as a director, officer, employee, agent or

 

1 

Note to Form: To be included when applicable.

 

- 2 -



--------------------------------------------------------------------------------

fiduciary of another corporation, partnership, joint venture, trust or other
enterprise, or by reason of any action or inaction on the part of Indemnitee
while serving in such capacity, whether before or after the date of this
Agreement.

(e) “Expense Advance” shall mean a payment to Indemnitee for Expenses pursuant
to Section 3 hereof, in advance of the settlement of or final judgment in any
action, suit, proceeding or alternative dispute resolution mechanism, hearing,
inquiry or investigation, which constitutes a Claim.

(f) “Expenses” shall mean any and all direct and indirect costs, losses, claims,
damages, fees, expenses and liabilities, joint or several (including reasonable
attorneys’ fees and all other costs, expenses and obligations reasonably
incurred in connection with investigating, defending, being a witness in or
participating in (including on appeal), or preparing to defend, to be a witness
in or to participate in, any action, suit, proceeding, alternative dispute
resolution mechanism, hearing, inquiry or investigation), judgments, fines,
penalties and amounts paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred, of any Claim and any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement.

(g) “Independent Legal Counsel” shall mean an attorney or firm of attorneys,
selected in accordance with the provisions of Section 2(d) hereof, who shall not
have otherwise performed services for (i) the Company or Indemnitee in any
matter material to either such party (other than with respect to matters
concerning the rights of Indemnitee under this Agreement, or of other
Indemnitees under similar Indemnity agreements) or (ii) any other party to the
Claim giving rise to a claim for indemnification hereunder, within the last
three (3) years. Notwithstanding the foregoing, the term “Independent Legal
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.

(h) References to “other enterprises” shall include employee benefit plans;
references to “fines” shall include any excise taxes assessed on Indemnitee with
respect to an employee benefit plan; and references to “serving at the request
of the Company” shall include any service as a director, officer, employee,
agent or fiduciary of the Company which imposes duties on, or involves services
by, such director, officer, employee, agent or fiduciary with respect to an
employee benefit plan, its participants or its beneficiaries; and if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in the
interest of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

(i) “Reviewing Party” shall mean, subject to the provisions of Section 2(d), any
person or body appointed by the Board of Directors in accordance with applicable
law to review the Company’s obligations hereunder and under applicable law,
which may include a member or members of the Company’s Board of Directors,
Independent Legal Counsel or any other person or body not a party to the
particular Claim for which Indemnitee is seeking indemnification, exoneration or
hold harmless rights. In the absence of the appointment of another Reviewing
Party, but subject to the provisions of Section 2(d), the full Board of
Directors shall be deemed to be the “Reviewing Party” within the meaning of this
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(j) “Section” refers to a section of this Agreement unless otherwise indicated.

(k) “Voting Securities” shall mean any securities of the Company that vote
generally in the election of directors.

2. Indemnification.

(a) Indemnification of Expenses. Subject to the provisions of Section 2(b)
below, the Company shall Indemnify, exonerate or hold harmless Indemnitee for
Expenses to the fullest extent permitted by law if Indemnitee was, is or becomes
a party to or witness or other participant in, or is threatened to be made a
party to or witness or other participant in, any Claim (whether by reason of or
arising in part out of a Covered Event), including all interest, assessments and
other charges incurred in connection with or in respect of such Expenses.

(b) Review of Indemnification Obligations.

(i) Notwithstanding the foregoing, in the event any Reviewing Party shall have
determined (in a written opinion, in any case in which Independent Legal Counsel
is the Reviewing Party) that Indemnitee is not entitled to be indemnified,
exonerated or held harmless hereunder under applicable law, (A) the Company
shall have no further obligation under Section 2(a) to make any payments to
Indemnitee not made prior to such determination by such Reviewing Party and
(B) the Company shall be entitled to be reimbursed by Indemnitee (who hereby
agrees to reimburse the Company) for all Expenses theretofore paid in
indemnifying, exonerating or holding harmless Indemnitee (within thirty
(30) days after such determination); provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee is entitled to be
indemnified, exonerated or held harmless hereunder under applicable law, any
determination made by any Reviewing Party that Indemnitee is not entitled to be
indemnified hereunder under applicable law shall not be binding and Indemnitee
shall not be required to reimburse the Company for any Expenses theretofore paid
in indemnifying, exonerating or holding harmless Indemnitee until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). Indemnitee’s obligation to
reimburse the Company for any Expenses shall be unsecured and no interest shall
be charged thereon.

(ii) Subject to Section 2(b)(iii) below, if the Reviewing Party shall not have
made a determination within forty-five (45) days after receipt by the Company of
the request therefor, the requisite determination of entitlement to
indemnification shall, to the fullest extent not prohibited by law, be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (B) a
prohibition of such indemnification under applicable law; provided, however,
that such 45-day period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto.

 

- 4 -



--------------------------------------------------------------------------------

(iii) Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement of Indemnitee to indemnification under this
Agreement shall be required to be made prior to the final disposition of the
Claim.

(c) Indemnitee Rights on Unfavorable Determination; Binding Effect. If any
Reviewing Party determines that Indemnitee substantively is not entitled to be
indemnified, exonerated or held harmless hereunder in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation seeking
an initial determination by the court or challenging any such determination by
such Reviewing Party or any aspect thereof, including the legal or factual bases
therefor, and, subject to the provisions of Section 15 hereof, the Company
hereby consents to service of process and to appear in any such proceeding.
Absent such litigation, any determination by any Reviewing Party shall be
conclusive and binding on the Company and Indemnitee.

(d) Selection of Reviewing Party; Change in Control. If there has not been a
Change in Control, any Reviewing Party shall be selected by the Board of
Directors, which may be the full Board of Directors in the absence of the
selection of another Reviewing Party, and if there has been such a Change in
Control (other than a Change in Control which has been approved by a majority of
the Company’s Board of Directors who were directors immediately prior to such
Change in Control), any Reviewing Party with respect to all matters thereafter
arising concerning Indemnitee’s indemnification, exoneration or hold harmless
rights for Expenses under this Agreement or any other agreement or under the
Company’s Certificate of Incorporation or bylaws as now or hereafter in effect,
or under any other applicable law, if desired by Indemnitee, shall be
Independent Legal Counsel selected by Indemnitee and approved by Company (which
approval shall not be unreasonably withheld). Such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent Indemnitee would be entitled to be indemnified, exonerated or
held harmless hereunder under applicable law and the Company agrees to abide by
such opinion. The Company agrees to pay the reasonable fees of the Independent
Legal Counsel referred to above and to fully Indemnify, exonerate and hold
harmless such counsel against any and all expenses (including attorneys’ fees),
claims, liabilities and damages arising out of or relating to this Agreement or
its engagement pursuant hereto. Notwithstanding any other provision of this
Agreement, the Company shall not be required to pay Expenses of more than one
Independent Legal Counsel in connection with all matters concerning a single
Indemnitee, and such Independent Legal Counsel shall be the Independent Legal
Counsel for any or all other Indemnitees unless (i) the Company otherwise
determines or (ii) any Indemnitee shall provide a written statement setting
forth in detail a reasonable objection to such Independent Legal Counsel
representing other Indemnitees.

(e) Mandatory Payment of Expenses. Notwithstanding any other provision of this
Agreement other than Section 10 hereof, to the fullest extent permitted by
applicable law and to the extent that Indemnitee was a party to (or participant
in) and has been successful on the merits or otherwise, including, without
limitation, the dismissal of an action without prejudice, in defense of any
Claim, Indemnitee shall be indemnified, exonerated and held harmless against all
Expenses actually and reasonably incurred by Indemnitee in connection therewith.
If Indemnitee is not

 

- 5 -



--------------------------------------------------------------------------------

wholly successful in such Claim but is successful, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in such Claim, the
Company shall Indemnify Indemnitee against all Expenses actually and reasonably
incurred by him or on his behalf in connection with or related to each
successfully resolved claim, issue or matter to the fullest extent permitted by
law. For purposes of this Section and without limitation, the termination of any
claim, issue or matter in such a Claim by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.

(f) Contribution. If the indemnification, exoneration or hold harmless rights
provided for in this Agreement is for any reason held by a court of competent
jurisdiction to be unavailable to an Indemnitee, then in lieu of indemnifying,
exonerating or holding harmless Indemnitee thereunder, the Company shall
contribute to the amount paid or required to be paid by Indemnitee as a result
of such Expenses (i) in such proportion as is deemed fair and reasonable in
light of all of the circumstances in order to reflect the relative benefits
received by the Company and Indemnitee as a result of the event(s) and/or
transaction(s) giving cause to such Claim or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company (and its directors,
officers, employees and agents) and Indemnitee in connection with the action or
inaction which resulted in such Expenses, as well as any other relevant
equitable considerations. In connection with the registration of the Company’s
securities, the relative benefits received by the Company and Indemnitee shall
be deemed to be in the same respective proportions that the net proceeds from
the offering (before deducting expenses) received by the Company and Indemnitee,
in each case as set forth in the table on the cover page of the applicable
prospectus, bear to the aggregate public offering price of the securities so
offered. The relative fault of the Company and Indemnitee shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or Indemnitee and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.

The Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 2(f) were determined by pro rata or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. In connection
with the registration of the Company’s securities, in no event shall Indemnitee
be required to contribute any amount under this Section 2(f) in excess of the
net proceeds received by Indemnitee from its sale of securities under such
registration statement. No person found guilty of fraudulent misrepresentation
(within the meaning of Section 11(a) of the Securities Act of 1933, as amended)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.

3. Expense Advances.

(a) Obligation to Make Expense Advances. The Company shall make Expense Advances
to Indemnitee upon receipt of a written undertaking, in the form attached hereto
as Exhibit A, by or on behalf of Indemnitee to repay such amounts if it shall
ultimately be determined that Indemnitee is not entitled to be indemnified,
exonerated or held harmless therefor by the Company.

 

- 6 -



--------------------------------------------------------------------------------

(b) Form of Undertaking. Any written undertaking by Indemnitee to repay any
Expense Advances hereunder shall be unsecured and no interest shall be charged
thereon.

4. Procedures for Indemnification and Expense Advances.

(a) Timing of Payments. All payments of Expenses (including without limitation
Expense Advances) by the Company to Indemnitee pursuant to this Agreement shall
be made to the fullest extent permitted by law as soon as practicable after
written demand by Indemnitee therefor is presented to the Company, but in no
event later than forty-five (45) days after such written demand by Indemnitee is
presented to the Company, except in the case of Expense Advances, which shall be
made no later than twenty (20) days after such written demand by Indemnitee is
presented to the Company. If the Company disputes a portion of the amounts for
which indemnification is requested, the undisputed portion shall be paid and
only the disputed portion withheld pending resolution of any such dispute.

(b) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified, exonerated or held harmless or
Indemnitee’s right to receive Expense Advances under this Agreement, give the
Company notice in writing as soon as practicable of any Claim made against
Indemnitee for which indemnification, exoneration or hold harmless rights will
or could be sought under this Agreement. Notice to the Company shall be directed
to the President and the Secretary of the Company at the address set forth in
Schedule 1 of this Agreement (or such other address as the Company shall
designate in writing to Indemnitee) and shall include a description of the
nature of the Claim and the facts underlying the Claim, in each case to the
extent known to Indemnitee. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request, including therein or
therewith such documentation and information as is reasonably available to
Indemnitee and is reasonably necessary to determine whether and to what extent
Indemnitee is entitled to indemnification following the final disposition of
such Claim. In addition, Indemnitee shall give the Company such information and
cooperation as the Company may reasonably require and as shall be within
Indemnitee’s power. The failure by Indemnitee to notify the Company hereunder
will not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights under this
Agreement, except to the extent (solely with respect to the Indemnity hereunder)
that such failure or delay materially prejudices the Company.

(c) No Presumptions; Burden of Proof. For purposes of this Agreement, the
termination of any Claim by judgment, order, settlement (whether with or without
court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification, exoneration or hold harmless right is not
permitted by this Agreement or applicable law. In addition, neither the failure
of any Reviewing Party to have made a determination as to whether Indemnitee has
met any particular standard of conduct or had any particular belief, nor an
actual determination by any Reviewing Party that Indemnitee has not met such
standard of conduct or did not have such belief, prior to the commencement of
legal proceedings by Indemnitee to secure a judicial determination that
Indemnitee should be indemnified, exonerated or held harmless under this
Agreement or

 

- 7 -



--------------------------------------------------------------------------------

applicable law, shall be a defense to Indemnitee’s claim or create a presumption
that Indemnitee has not met any particular standard of conduct or did not have
any particular belief. In connection with any determination by any Reviewing
Party or otherwise as to whether Indemnitee is entitled to be indemnified,
exonerated or held harmless hereunder, the burden of proof shall be on the
Company to establish that Indemnitee is not so entitled.

(d) Notice to Insurers. If, at the time of the receipt by the Company of a
notice of a Claim pursuant to Section 4(b) hereof, the Company has liability
insurance in effect which may cover such Claim, the Company shall give prompt
notice of the commencement of such Claim to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all reasonably necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Claim in
accordance with the terms of such policies.

(e) Selection of Counsel. In the event the Company shall be obligated hereunder
to provide indemnification, exoneration or hold harmless rights for or make any
Expense Advances with respect to the Expenses of any Claim, the Company, if
appropriate, shall be entitled to assume the defense of such Claim with counsel
approved by Indemnitee (which approval shall not be unreasonably withheld) upon
the delivery to Indemnitee of written notice of the Company’s election to do so.
After delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of separate counsel
subsequently employed by or on behalf of Indemnitee with respect to the same
Claim; provided, however, that (i) Indemnitee shall have the right to employ
Indemnitee’s separate counsel in any such Claim at Indemnitee’s expense and
(ii) if (A) the employment of separate counsel by Indemnitee has been previously
authorized by the Company, (B) Indemnitee shall have reasonably concluded that
there may be a conflict of interest between the Company and Indemnitee in the
conduct of any such defense or (C) the Company shall not continue to retain such
counsel to defend such Claim, then the fees and expenses of Indemnitee’s
separate counsel shall be Expenses for which Indemnitee may receive
indemnification, exoneration or hold harmless rights or Expense Advances
hereunder. The Company shall have the right to conduct such defense as it sees
fit in its sole discretion, including the right to settle any claim, action or
proceeding against Indemnitee without the consent of Indemnitee, provided that
the terms of such settlement include either: (i) a full release of Indemnitee by
the claimant from all liabilities or potential liabilities under such claim or
(ii) in the event such full release is not obtained, the terms of such
settlement do not limit any indemnification, exoneration or hold harmless rights
Indemnitee may now, or hereafter, be entitled to under this Agreement, the
Company’s Certificate of Incorporation, bylaws, any agreement, any vote of
stockholders or disinterested directors, the General Corporation Law of the
State of Delaware (the “DGCL”) or otherwise.

5. Additional Indemnification Rights; Nonexclusively.

(a) Scope. The Company hereby agrees to Indemnify, exonerate and hold harmless
Indemnitee to the fullest extent permitted by law, notwithstanding that such
indemnification, exoneration or hold harmless right is not specifically
authorized by the other provisions of this Agreement, the Company’s Certificate
of Incorporation, the Company’s bylaws or by statute, a vote of stockholders or
a resolution of directors, or otherwise. The rights of

 

- 8 -



--------------------------------------------------------------------------------

indemnification and to receive Expense Advances as provided by this Agreement
shall be interpreted independently of, and without reference to, any other such
rights to which Indemnitee may at any time be entitled. In the event of any
change after the date of this Agreement in any applicable law, statute or rule
which expands the right of a Delaware corporation to Indemnify, exonerate or
hold harmless a member of its board of directors or an officer, employee, agent
or fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy
by this Agreement the greater benefits afforded by such change. In the event of
any change in any applicable law, statute or rule which narrows the right of a
Delaware corporation to Indemnify, exonerate or hold harmless a member of its
board of directors or an officer, employee, agent or fiduciary, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder except as set forth in Section 10(a) hereof.

(b) Nonexclusively. The indemnification, exoneration or hold harmless rights and
the payment of Expense Advances provided by this Agreement shall be in addition
to any rights to which Indemnitee may be entitled under the Company’s
Certificate of Incorporation, its bylaws, any other agreement, any vote of
stockholders or disinterested directors, the DGCL, or otherwise. The
indemnification, exoneration or hold harmless rights and the payment of Expense
Advances provided under this Agreement shall continue as to Indemnitee for any
action taken or not taken while serving in an indemnified, exonerated or held
harmless capacity even though subsequent thereto Indemnitee may have ceased to
serve in such capacity.

6. No Duplication of Payments.

The Company shall not be liable under this Agreement to make any payment in
connection with any Claim made against Indemnitee to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, provision of
the Company’s Certificate of Incorporation, bylaws or otherwise) of the amounts
otherwise payable hereunder, except as provided in Section 18 below.

7. Partial Indemnification.

If Indemnitee is entitled under any provision of this Agreement to
indemnification, exoneration or hold harmless rights by the Company for some or
a portion of Expenses incurred in connection with any Claim, but not, however,
for the total amount thereof, the Company shall nevertheless Indemnify,
exonerate or hold harmless Indemnitee for the portion of such Expenses to which
Indemnitee is entitled.

8. Mutual Acknowledgment.

Both the Company and Indemnitee acknowledge that in certain instances, federal
law or applicable public policy may prohibit the Company from indemnifying,
exonerating or holding harmless its directors, officers, employees, agents or
fiduciaries under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of
indemnification, exoneration or hold harmless rights to a court in certain
circumstances for a determination of the Company’s right under public policy to
Indemnify, exonerate or hold harmless Indemnitee.

 

- 9 -



--------------------------------------------------------------------------------

9. Liability Insurance.

To the extent the Company maintains liability insurance applicable to directors,
officers, employees, agents or fiduciaries, Indemnitee shall be covered by such
policies in such a manner as to provide Indemnitee the same rights and benefits
as are provided to the most favorably insured of the Company’s directors who are
not employees of the Company, if Indemnitee is a director who is not employed by
the Company; or of the Company’s officers, if Indemnitee is a director of the
Company and is also employed by the Company, or is not a director of the Company
but is an officer; or in the Company’s sole discretion, if Indemnitee is not an
officer or director but is an employee, agent or fiduciary. In the event of a
Change in Control or the Company’s becoming insolvent, the Company shall
maintain in force any and all insurance policies then maintained by the Company
in providing insurance — directors’ and officers’ liability, fiduciary,
employment practices or otherwise—in respect of the individual directors and
officers of the Company, for a fixed period of six years thereafter (a “Tail
Policy”). Such coverage shall be non-cancellable and shall be placed by the
Company’s incumbent insurance broker. Such broker shall place the Tail Policy
with the incumbent insurance carriers using the policies that were in place at
the time of the change of control event (unless the incumbent carriers will not
offer such policies, in which case the Tail Policy placed by the Company’s
insurance broker shall be substantially comparable in scope and amount as the
expiring policies, and the insurance carriers for the Tail Policy shall have an
AM Best rating that is the same or better than the AM Best ratings of the
expiring policies).

10. Exceptions.

Notwithstanding any other provision of this Agreement, the Company shall not be
obligated pursuant to the terms of this Agreement:

(a) Excluded Action or Omissions. To Indemnify, exonerate or hold harmless
Indemnitee for Expenses resulting from acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification, exoneration or hold
harmless rights under this Agreement or applicable law; provided, however, that
notwithstanding any limitation set forth in this Section 10(a) regarding the
Company’s obligation to provide indemnification, exoneration or hold harmless
rights to Indemnitee, Indemnitee shall be entitled under Section 3 to receive
Expense Advances hereunder with respect to any such Claim unless and until a
court having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has engaged in acts, omissions or transactions for which
Indemnitee is prohibited from receiving indemnification under this Agreement or
applicable law.

(b) Claims Initiated by Indemnitee. To Indemnify, exonerate or hold harmless or
make Expense Advances to Indemnitee with respect to Claims initiated or brought
voluntarily by Indemnitee and not by way of defense, counterclaim or cross
claim, except (i) with respect to actions or proceedings brought to establish or
enforce an indemnification, exoneration or hold

 

- 10 -



--------------------------------------------------------------------------------

harmless right under this Agreement or any other agreement or insurance policy
or under the Company’s Certificate of Incorporation or bylaws now or hereafter
in effect relating to Claims for Covered Events, (ii) in specific cases if the
Board of Directors has approved the initiation or bringing of such Claim or
(iii) as otherwise required under Section 145 of the DGCL, regardless of whether
Indemnitee ultimately is determined to be entitled to such indemnification,
exoneration, hold harmless right, Expense Advances or insurance recovery, as the
case may be.

(c) Lack of Good Faith. To Indemnify, exonerate or hold harmless Indemnitee for
any Expenses incurred by Indemnitee with respect to any action instituted (i) by
Indemnitee to enforce or interpret this Agreement, if a court having
jurisdiction over such action determines as provided in Section 13 hereof that
each of the material assertions made by Indemnitee as a basis for such action
was not made in good faith or was frivolous or (ii) by or in the name of the
Company to enforce or interpret this Agreement, if a court having jurisdiction
over such action determines as provided in Section 13 hereof that each of the
material defenses asserted by Indemnitee in such action was made in bad faith or
was frivolous.

(d) Claims Under Section 16(b) or Sarbanes-Oxley Act. To Indemnify, exonerate or
hold harmless Indemnitee for expenses and the payment of profits arising from
the purchase and sale by Indemnitee of securities in violation of Section 16(b)
of the Securities Exchange Act of 1934, as amended, or any similar successor
statute or any reimbursement of the Company by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Company, as required in each case
under the Exchange Act (including any such reimbursements that arise from an
accounting restatement of the Company pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the
Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); provided,
however, that notwithstanding any limitation set forth in this Section 10(d)
regarding the Company’s obligation to provide indemnification or exoneration or
hold harmless, Indemnitee shall be entitled under Section 3 hereof to receive
Expense Advances hereunder with respect to any such Claim unless and until a
court having jurisdiction over the Claim shall have made a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that Indemnitee has violated said statute.

11. Counterparts.

This Agreement may be executed in counterparts and by facsimile or electronic
transmission, each of which shall constitute an original and all of which,
together, shall constitute one instrument.

12. Binding Effect; Successors and Assigns.

This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company), spouses,
heirs, and personal and legal representatives. The Company shall require and
cause any successor (whether direct or indirect by purchase, merger,
consolidation or otherwise) to all, substantially all, or a substantial part, of
the business and/or

 

- 11 -



--------------------------------------------------------------------------------

assets of the Company, by written agreement in form and substance satisfactory
to Indemnitee, expressly to assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as a director, officer,
employee, agent or fiduciary (as applicable) of the Company or of any other
enterprise at the Company’s request. [The Company and Indemnitee agree that the
Fund Indemnitors (as defined in Section 18 below) are express third party
beneficiaries of this Agreement.]2

13. Expenses Incurred in Action Relating to Enforcement or Interpretation.

In the event that any action is instituted by Indemnitee under this Agreement or
under any liability insurance policies maintained by the Company to enforce or
interpret any of the terms hereof or thereof, Indemnitee shall be entitled to be
indemnified for all Expenses incurred by Indemnitee with respect to such action
(including without limitation attorneys’ fees), regardless of whether Indemnitee
is ultimately successful in such action, unless as a part of such action a court
having jurisdiction over such action makes a final judicial determination (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each of
the material assertions made by Indemnitee as a basis for such action was not
made in good faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances hereunder with respect to such action. In
the event of an action instituted by or in the name of the Company under this
Agreement to enforce or interpret any of the terms of this Agreement, Indemnitee
shall be entitled to be indemnified, exonerated or held harmless for all
Expenses incurred by Indemnitee in defense of such action (including without
limitation costs and expenses incurred with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action a court having jurisdiction over such action makes a final judicial
determination (as to which all rights of appeal therefrom have been exhausted or
lapsed) that each of the material defenses asserted by Indemnitee in such action
was made in bad faith or was frivolous; provided, however, that until such final
judicial determination is made, Indemnitee shall be entitled under Section 3 to
receive payment of Expense Advances hereunder with respect to such action.

14. Notices.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed duly given (i) if delivered by hand and
signed for by the party addressed, on the date of such delivery or (ii) if
mailed by domestic certified or registered mail with postage prepaid, on the
third business day after the date postmarked. Addresses for notice to either
party are set forth in Schedule 1 of this Agreement or as subsequently modified
by written notice.

 

2 

Note to Form: To be included when applicable.

 

- 12 -



--------------------------------------------------------------------------------

15. Consent to Jurisdiction.

The Company and Indemnitee each hereby irrevocably consent to the jurisdiction
of the courts of the State of Delaware for all purposes in connection with any
action or proceeding which arises out of or relates to this Agreement and agree
that any action instituted under this Agreement shall be commenced, prosecuted
and continued only in the Court of Chancery of the State of Delaware in and for
New Castle County, which shall be the exclusive and only proper forum for
adjudicating such a claim.

16. Severability.

The provisions of this Agreement shall be severable in the event that any of the
provisions hereof (including any provision within a single section, paragraph or
sentence) are held by a court of competent jurisdiction to be invalid, void or
otherwise unenforceable, and the remaining provisions shall remain enforceable
to the fullest extent permitted by law. Furthermore, to the fullest extent
possible, the provisions of this Agreement (including without limitation each
portion of this Agreement containing any provision held to be invalid, void or
otherwise unenforceable that is not itself invalid, void or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

17. Choice of Law.

This Agreement, and all rights, remedies, liabilities, powers and duties of the
parties to this Agreement, shall be governed by and construed in accordance with
the laws of the State of Delaware without regard to principles of conflicts of
laws.

18. Primacy of Indemnification; Subrogation.

(a) [The Company hereby acknowledges that Indemnitee has or may in the future
have certain indemnification, exoneration, hold harmless or Expense advancement
rights and/or insurance provided by [Fund Name] and certain of its affiliates
(collectively, the “Fund Indemnitors”). The Company hereby agrees (i) that it is
the Indemnitor of first resort (i.e., its obligations to Indemnitee are primary
and any obligation of the Fund Indemnitors to advance Expenses or to provide
indemnification, exoneration or hold harmless rights for the same Expenses
incurred by Indemnitee are secondary), (ii) that it shall be required to advance
the full amount of Expenses incurred by Indemnitee and shall be liable for the
full amount of all Expenses, to the extent legally permitted and as required by
the Certificate of Incorporation or bylaws of the Company (or any agreement
between the Company and Indemnitee), without regard to any rights Indemnitee may
have against the Fund Indemnitors, (iii) that it irrevocably waives,
relinquishes and releases the Fund Indemnitors from any and all claims against
the Fund Indemnitors for contribution, subrogation or any other recovery of any
kind in respect thereof and (iv) if any Fund Indemnitor is a party to or a
participant in a legal proceeding, which participation or involvement arises
solely and exclusively as a result of Indemnitee’s service to the Company as a
director of the Company, then such Fund Indemnitor shall be entitled to all of
the indemnification rights and remedies under this Agreement to the same extent
as Indemnitee. The Company further agrees that no advancement or payment by the
Fund Indemnitors on behalf of Indemnitee with respect to any Claim for which
Indemnitee has sought indemnification, exoneration or hold harmless rights from
the Company shall affect the foregoing and the Fund Indemnitors shall have a
right to receive from the Company, contribution and/or be subrogated, to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Company.]3

 

3 

Note to Form: To be included when applicable.

 

- 13 -



--------------------------------------------------------------------------------

(b) [Except as provided in Section 18(a) above, i][I]n the event of payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee from any insurance policy
purchased by the Company, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights. In no event, however, shall
the Company or any other person have any right of recovery, through subrogation
or otherwise, against (i) Indemnitee, [or] (ii) [any Fund Indemnitor or (iii)]4
any insurance policy purchased or maintained by Indemnitee[ or any Fund
Indemnitor].

19. Amendment and Termination.

No amendment, modification, termination or cancellation of this Agreement shall
be effective unless it is in writing signed by both the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed to be or shall
constitute a waiver of any other provisions hereof (whether or not similar), nor
shall such waiver constitute a continuing waiver.

20. Integration and Entire Agreement.

This Agreement sets forth the entire understanding between the parties hereto
and supersedes and merges all previous written and oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
between the parties hereto, including any existing director or officer
indemnification agreement; provided, however, that this Agreement is a
supplement to and in furtherance of the Certificate of Incorporation, the
bylaws, any directors and officers insurance maintained by the Company and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

21. No Construction as Employment Agreement.

Nothing contained in this Agreement shall be construed as giving Indemnitee any
right to employment by the Company or any of its subsidiaries or affiliated
entities.

22. Additional Acts.

If for the validation of any of the provisions in this Agreement any act,
resolution, approval or other procedure is required, the Company undertakes to
cause such act, resolution, approval or other procedure to be affected or
adopted in a manner that will enable the Company to fulfill its obligations
under this Agreement.

(The remainder of this page is intentionally left blank.)

 

4 

Note to Form: To be included when applicable.

 

- 14 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first above written.

 

VENUS CONCEPT, INC.

By:

   

Name: Domenic Serafino Title: Authorized Officer



--------------------------------------------------------------------------------

AGREED TO AND ACCEPTED BY:

INDEMNITEE:

 

[Indemnitee Name]

 

 

- 16 -



--------------------------------------------------------------------------------

SCHEDULE 1

Addresses

 

Party    Address Venus Concept Inc.    235 Yorkland Blvd., Suite 900
Toronto, ON, M2J 4Y8 [Indemnitee Name]   

 

- 17 -



--------------------------------------------------------------------------------

EXHIBIT A

Form of Undertaking

AFFIRMATION AND UNDERTAKING FOR ADVANCE OF EXPENSES

PURSUANT TO SECTION 145(e) OF THE GENERAL CORPORATION LAW

OF THE STATE OF DELAWARE

Pursuant to Section 145(e) of the General Corporation Law of the State of
Delaware (the “DGCL”), Section 9.3 of the Amended and Restated Bylaws (the
“Bylaws”) of Venus Concept, Inc. (the “Company”), and Section 3(a) of my
Indemnification Agreement with the Company (the “Indemnification Agreement”), I
understand that I must provide a written undertaking in order for the Company to
make Expense Advances to me in connection with [NAME OF PROCEEDING], as well as
in any related action, suit or proceeding that is threatened, pending or may be
filed in the future in which I am a party, a witness or other participant.

The capitalized terms used herein and not otherwise defined shall have the
meanings specified in the Indemnification Agreement.

I hereby affirm my good-faith belief that I have met the standard of conduct for
indemnification imposed by Section 145(d) of the DGCL. I affirm that in
connection with the matters for which I seek Expense Advances, I have acted in
good faith and in a manner I reasonably believed to be in or not opposed to the
best interests of the Company, and with respect to any criminal action or
proceeding, had no reasonable cause to believe that such conduct was unlawful.

I hereby undertake to repay the Expense Advances if it is ultimately determined
that I am not entitled to be indemnified, exonerated or held harmless therefor
by the Company under Section 145 of the DGCL, Article IX of the Bylaws or the
Indemnification Agreement.

This undertaking is a general, unsecured obligation, and no interest shall be
charged hereon.

I have executed this Affirmation and Undertaking on this     day of            ,
20         .

_____________________________________